Per Guriam.

Applying the rule of liberal construction to the amended complaint, we are of the opinion that enough is set forth to charge that the use of the name Orsini, together with the family crest and the princely crown, identifies the plaintiff in the public mind as the individual whose name is being used without his consent for trade purposes. If the plaintiff establishes that upon a trial he would be entitled to the remedy afforded by the “ right of privacy statute ”, section 51 of the Civil Rights Law.
The order should be affirmed, with $20 costs and disbursements, with leave to the defendant to answer within ten days after service of order with notice of entry thereof, on payment of said costs.
Peck, P. J., Dore, Van Voorhis and Shientag, JJ., concur; Callahan, J., dissents and votes to reverse and grant the motion to dismiss the complaint on the ground that it is insufficient in law.
Order affirmed, with $20 costs and disbursements, with leave to defendant to answer within ten days after service of the order, with notice of entry thereof, on payment of said costs. [190 Mise. 235.] [See post, p. 996.]